department of the treasury internal_revenue_service washington d c cc intl br1 -------------- genin-163255-04 date office_of_chief_counsel number info release date uil ------------------ -------------------------------------------- --------------------------------------- ---------------------------------------- reference application of article of the u s -u k income_tax treaty dear ------------ this is in reply to your letter dated date as supplemented by your letter dated date in which you requested clarification regarding the income_tax treaty currently in force between the united_states and the united kingdom the treaty in particular you inquired about the scope of applicability of subparagraph b of paragraph of article government service to individuals who render services to the united kingdom within the united_states in response to your inquiry we are providing the following general information this information_letter is advisory only and has no binding effect on the internal_revenue_service article of the treaty provides in pertinent part emphasis added notwithstanding the provisions of article income from employment directors’ fees and entertainers and sportsmen of this convention a salaries wages and other similar remuneration other than a pension paid from the public funds of a contracting state or a political_subdivision or a local authority thereof to an individual in respect of services rendered to that the treaty and the accompanying treasury_department technical explanation to the treaty are both available on the irs website at http www irs gov businesses corporations article id html state or subdivision or authority shall subject_to the provisions of sub- paragraph b of this paragraph be taxable only in that state b such salaries wages and other similar remuneration however shall be taxable only in the other contracting state if the services are rendered in that state and the individual is a resident of that state who is a national of that state or i ii did not become a resident of that state solely for the purpose of rendering the services the term resident is defined in article residence of the treaty to include individuals who are liable to tax under the laws of a state by reason of domicile residence or citizenship the treaty’s definition of resident excludes individuals who are liable to tax in that state in respect only of income from sources in that state under sec_7701 of the internal_revenue_code u s resident status is determined for alien individuals in one of two ways either by virtue of the individual’s immigration status as a lawful permanent resident ie the green_card_test or because the substantial_presence_test is met under article b of the treaty the salaries wages and other remuneration of an individual rendering services to the united kingdom within the united_states are taxable only in the united_states if the individual is a u s resident who is also a u s national or did not become a u s resident solely for the purpose of rendering the services the latter category would include for example an individual who met the substantial_presence_test prior to the time the individual began rendering services to the united kingdom an alien individual who is not a resident as defined in sec_7701 is a nonresident_alien for u s income_tax purposes and therefore is not a resident for purposes of the treaty because the nonresident_alien is not a domiciliary resident or citizen thus article b does not have any application to nonresident_aliens however the following types of individuals could fall within the scope of article a of the treaty and would therefore be taxable only in the united kingdom nonresident_aliens as determined under sec_7701 of the code and resident aliens who do not hold green cards and who came to the united_states solely for the purpose of rendering services to the united kingdom please note that under the saving clause found in article general scope of the treaty the united_states may continue to tax its citizens and permanent residents green card holders as if article were not in effect therefore a green card holder who becomes a resident_of_the_united_states solely for the purpose of rendering services to the united kingdom within the united_states is not entitled to an exemption from u s tax under article a in your supplemental letter dated date you asked about the treatment of individuals who are present in the united_states on either an a-1 or an a-2 visa such individuals are not treated as resident aliens under the substantial_presence_test and are entitled to an exemption from u s tax under article a provided they are emporarily present in the united_states and the secretary_of_the_treasury after consultation with the secretary of state determines that their a-1 or a-2 visa represents full-time diplomatic or consular status for purposes of sec_7701 an individual is considered to have full- time diplomatic or consular status under sec_7701 if the individual has been accredited by a foreign government recognized de jure or de_facto by the united_states the individual intends to engage primarily in official activities for that foreign government while in the united_states and the individual has been recognized by the president or by the secretary of state or by a consular officer acting on behalf of the secretary of state as being entitled to such status the information herein relates only to the application of the treaty the treatment of such salaries wages or other remuneration may differ under the code or as a result of another applicable agreement between the united_states and the united kingdom specifically article diplomatic agents and consular officers of the treaty provides nothing in this convention shall affect the fiscal privileges of diplomatic agents or consular officers under the general rules of international law or under the provisions of special agreement we hope this general information will prove helpful to you if you should have any further questions in this matter please contact ------------------------------------------------------- not a toll- free number sincerely m grace fleeman senior counsel branch office of associate chief_counsel international
